Citation Nr: 0123304	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-15 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disorders of the 
right and left ankles.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from July 1957 to April 
1959, and from July 1959 to September 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated September 21, 
2000, the Board denied as not well grounded the appellant's 
claims of entitlement to service connection for disorders of 
the knees and ankles.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In November 2000, counsel for VA filed 
an unopposed motion for remand and requested a stay of 
proceedings pending a ruling on the motion.  The Court 
granted the motion and vacated the Board's decision by Order 
in January 2001.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations published by VA on August 29, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

The Board's decision of September 21, 2000, was vacated 
because of an intervening change in the law.  As mentioned 
above, the Board denied the appellant's claims as not well 
grounded; however, with the enactment of the VCAA on November 
9, 2000, the well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits was eliminated and 
VA's obligations with respect to the duty to notify and the 
duty to assist were redefined.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes in the law enacted by the 
VCAA are clearly more favorable to the appellant in this 
situation (elimination of well-grounded standard), the RO 
must readjudicate his claims.  See Luyster v. Gober, 14 Vet. 
App. 186 (2000) (per curiam order) (VCAA applicable to claims 
denied as not well grounded); see also Holliday v. Principi, 
14 Vet. App. 280 (2001) (as all provisions of VCAA are 
potentially applicable to pending claims, concerns of 
fundamental fairness and fair process demand further 
development and readjudication under VCAA by the lower 
adjudicatory authority), mot. for recons. denied, 14 Vet. 
App. 327 (per curiam order), mot. for full Court review 
denied, 15 Vet. App. 21 (2001) (en banc order).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the RO should schedule the appellant for a 
medical examination(s) to address the nature and etiology of 
the disorders claimed as service connected based on a 
complete review of the evidence in the claims file.  In the 
Board's view, the appellate record does not at this time 
contain sufficient medical evidence to decide these claims.  
38 U.S.C.A. § 5103A(d)(1) and (2), as amended by VCAA.  If 
the appellant fails, without good cause, to report for an 
examination, his claim should be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2000).

Accordingly, this case must be REMANDED to the RO for 
additional development and readjudication on the merits, as 
set forth below:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), and the amended 
regulation, 38 C.F.R. § 3.159(a)-(f), the 
RO should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records.  For any VA or other Federal 
department or agency records, the RO 
should, in accord with the VCAA, continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for an appropriate VA 
compensation examination for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought (knees and 
ankles).  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings found on 
examination, the examiner should 
determine whether the appellant has one 
or more of the knee and ankle disorders 
claimed as service connected, and if so, 
render opinions addressing whether it is 
at least as likely as not that any 
current disability for same was incurred 
or aggravated during the appellant's 
period of active duty between July 1957-
April 1959 and July 1959-September 1962, 
as he alleges.  If the onset of any 
diagnosed disability is determined to 
have preexisted one or both of these two 
periods of active duty service, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the particular disorder increased in 
severity during such service beyond it's 
natural progress or as due to the 
inherent nature of the disease.  The 
examiner should fully consider the 
appellant's available service medical 
records and all post service medical 
evidence, with the purpose of reconciling 
the chronological and etiological 
questions that exist.  In addition, the 
examiner should discuss any affirmative 
evidence that would indicate that the 
appellant is not currently suffering from 
one or more of the claimed disorders of 
the knees and ankles.  Detailed reasons 
and bases for all diagnoses and opinions 
reached should be provided.  The reports 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

5.  Thereafter, the RO must readjudicate 
the appellant's claims, as listed on the 
title page.  In this regard, the RO 
should address these claims on the merits 
with consideration given to all of the 
evidence of record and after ensuring 
that all duty-to-notify and duty-to-
assist provisions of the VCAA have been 
fulfilled.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
appeal as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


